Exhibit 10.1
 
OPTION AGREEMENT


This Option Agreement is made and entered into by and between American Strategic
Minerals Corporation, a Nevada corporation, (hereafter “Buyer”) and Sagebrush
Gold, Ltd. (“Sagebrush”), a Nevada corporation, for itself and on behalf of its
wholly owned subsidiaries (“CRA”), Green Energy Fields, Inc. (“Green”), a Nevada
corporation, and ND Energy, Inc. (“ND”), a Delaware corporation, (Sagebrush,
Green and ND, hereafter collectively referred to as “Seller”), effective as of
January 26, 2012 (the “Effective Date”).


1.  Seller hereby grants Buyer an irrevocable, unconditional option (the
“Option”) to purchase from Seller, for $10.00 (the “Exercise Price”) each of the
mining properties described on Exhibit A attached hereto (the “Properties”), on
the terms and subject to the conditions set forth herein. As consideration for
the Option, Buyer shall deliver to Sagebrush (i) a promissory note from Buyer in
the principal amount of $1,000,000 in the form attached hereto as Exhibit B (the
“Note), and (ii) 10,000,000 fully paid and non-assessable shares of Buyer’s
common stock, par value $0.0001 per share, (collectively, the Option
Consideration”) on the terms and subject to the conditions contained in that
certain draft Current Report on Form 8-K annexed hereto as Exhibit C (the “Draft
8-K”).  Buyer shall deliver and perform all of its obligations, and agrees to
Sagebrush’s rights and privileges with respect to the Option Consideration,
effective contemporaneously with the execution of this Agreement, as set forth
in the Draft 8-K.


2.  Buyer’s Option to acquire the Properties evidenced by this Option Agreement
shall expire and automatically terminate at 11:59 p.m., M.D.T., ninety (90) days
from the Effective Date (the “Expiration Date”) if the Option is not exercised
by Buyer prior to that date.


3.   Buyer may exercise this Option at any time before the Expiration Date and
may exercise this Option as to any number of Properties and in any number of
exercise transactions for the Exercise Price.  If Buyer exercises this Option as
to some, but not all, of the Properties, the Option shall remain effective as to
any other Properties until the Expiration Date at which time the Option with
respect to any Properties unexercised shall terminate and expire.  In the event
this Option is exercised in multiple exercise transactions, the Buyer shall pay
the Exercise Price on each such occasion.


4.  Buyer may exercise this Option at any time before the Expiration Date by
giving Sagebrush written notice (“Notice of Exercise”) that Buyer is ready,
willing and able to close the purchase of the Properties on a closing date set
by Buyer within 45 days of the Notice of Exercise (as may be extended for
purposes of completing the transfers and regulatory/recording requirements
necessary to effectuate the intent and purposes of this Option Agreement, not to
exceed 90 days from the delivery of the Notice of Exercise, unless extended
further by the parties).  On receipt of Buyer’s Notice of Exercise, Seller shall
contact Buyer and the parties shall mutually agree on a date, time and place of
closing.   At Closing, both parties shall sign and deliver to one another such
documents as may be necessary to transfer title to the property in fee simple
absolute (or such other title which conveys all of the interest in the property
as Seller is capable of conveying with no retained interest).  Transfer shall be
by warranty deed, free and clear of all liens and encumbrances (or such other
method which conveys all of the interest in the Properties as Seller is capable
of conveying with no retained interest, taking into account the nature of
Seller’s interest).  At Closing, Seller shall also assign and transfer to Buyer
all governmental permits which Seller has relating to the Properties being
transferred and shall deliver to Buyer all information and data (including
compilations of data and regardless of format, physical or electronic) in its
possession or subject to its control, including information in the possession or
control of any consultants retained by Seller, relating to the Properties being
transferred including but not limited to: geologic data; mine or other maps;
test results and records; samples and assays; drill hole data and maps; sampling
sheets; cost records; records required to be kept by any governmental authority
or pursuant to any permits or authorizations; capital investments in or to, or
in connection with, the Properties and all milling and smelter reports relating
to ore processed for or on behalf of Seller from the Properties being
transferred.  Buyer shall bear all costs, fees and expenses necessary to
effectuate transfer of the Properties, any permits, and the information required
to be supplied to Buyer (including preparation of the deed and any other
documents required to accomplish transfer of the Property).
 
 
 

--------------------------------------------------------------------------------

 

 
5.  As to each of the mining claims listed on the attached Exhibit A as a
patented claim (except for those so marked), Buyer shall conduct its due
diligence prior to delivery of a Notice of Exercise, and Seller shall only be
required to deliver the documents referred to in Section 4 hereof.   Seller has
full legal and unrestricted authority to enter into this Option.  As to each of
the mining claims listed on the attached Exhibit A as an unpatented claim,
Seller will also warrant that to the best of its knowledge as of the Closing,
except as otherwise disclosed or available to Buyer or known or knowable to
Buyer as a result of Buyer’s due diligence investigation (each of such
representations qualified to the extent that such actions may have been taken by
predecessors of the Sellers):  (i) it has fully and completely performed all
required location, claim and assessment work or actions necessary to lay claim
to said unpatented claims, including the payment of any and all fees associated
therewith; (ii) it has filed all documents and taken all other steps necessary
to perfect its claim on said land under the laws of the United States and of the
states within which any listed claim may be located; (iii) it has diligently
pursued all actions available to it to obtain clear title to said claims by
patent or otherwise; and (iv) there are no conflicting claims with regard to any
such unpatented claims.  At Buyer’s request, Seller shall promptly provide Buyer
copies of any patents, claim forms, receipts, title research or other work, and
other documents relating to the title it claims to the Properties including
location certificates, notices of claims, and all reports relating to any
unpatented claims.  In the event of any flaw in Seller’s title to any of the
Properties, including any unremedied or unreleased order or directive from any
governmental entity received. Seller shall cooperate with Buyer and promptly
take following the date hereof (at Buyer’s cost) any action requested by Buyer
which may be necessary to remove or correct said flaw or to remedy or release
any order or directive.


6.  Seller may continue to explore, develop or operate in, on or under any of
the Properties during the term of this Option provided however that it shall at
all times fully and completely comply with all applicable permits, laws,
regulations and orders relating thereto.


7.  Until the Expiration Date, Buyer shall be permitted to enter upon all or any
part of the Properties for the purpose of conducting such inspection or
investigation of the Properties as Buyer deems advisable including but not
limited to assay, test drilling and other exploratory or assessment activities,
provided however that Buyer shall be obligated to make the results of any such
investigation, inspection or tests available to Seller within a reasonable time.
 
 
 

--------------------------------------------------------------------------------

 

 
8.  Possession of any Property as to which Buyer has exercised its Option shall
transfer on Closing of Buyer’s exercise of this Option as to that Property.


9.  All risk of loss relating to any of the Properties, together with all costs
and expenses thereof (except as otherwise provided herein), shall remain on
Seller until Closing of any sale hereunder.  Seller shall be solely responsible
for and shall exclusively bear any liabilities associated with any of the
Properties which arise out of events occurring prior to Closing regardless when
such claim arises.


10.  Seller shall pay and be solely responsible for all real estate taxes,
assessments, bills and expenses relating to the Properties, including past due
amounts, interests and penalties up to and including the date of Closing,
regardless when such became or become due, and Buyer shall be responsible for
such expenses thereafter.


11.  In the event Seller defaults on performance under this agreement, Buyer
shall be entitled to obtain specific performance or actual damages or both,
against Seller, but shall have no claim in respect of the Option Consideration
paid for issuance of the Option hereunder as set forth in Section 1 hereto as to
which Buyer releases Sagebrush from any and all claims with respect thereto and
agrees that such Option Consideration is irrevocable and shall be paid and all
other agreements fully and completed performed as set forth herein.  Sagebrush
and Seller shall be entitled to obtain specific performance or actual damages or
both, against Buyer with respect to any breaches or threatened breaches by
Buyer.


12.           A.  This Option Agreement may be executed by each party separately
and when each party has executed a copy thereof, such copies taken together
shall be deemed to be a full and complete contract between the parties.


B.  This Option Agreement shall be read in pari material with all other
agreements and instruments executed in connection herewith, provided however
that in the event of any conflict between the provisions of this Option
Agreement and any other agreement or instrument, the terms of this Option
Agreement shall control.  Subject to the foregoing, this Option Agreement
contains the parties’ entire agreement with regard to any matters addressed
herein.
 
 
C.  This Option Agreement may be modified only by written instrument signed by
both parties hereto after the date hereof.


D.  Neither party shall have any right to assign or transfer its rights or
obligations hereunder without the prior written consent of the other.  Any
assignment or transfer which is made in violation of the foregoing provision
shall be null and void.  Subject to the foregoing, in the event of a valid
assignment or transfer, this Option Agreement shall be binding upon the
successors and assigns of the respective parties.


E.  Notice under this Option Agreement may be given to any party by personal
delivery or by certified mail or by other service providing confirmation of
delivery (whether public or private) or by email, fax or other electronic means.
 
 
 

--------------------------------------------------------------------------------

 
 
F.  Notice of this Option and of all material terms hereof including the
Expiration Date shall be recorded by Seller upon the written request of Buyer,
at Buyer’s sole expense, in the land records of each county in which any of the
Properties are located and shall further be provided to any governmental
entities which are entitled to such notice by law or regulation.  Seller shall
provide Buyer with copies confirming such recordation and delivery within thirty
days after the effective date hereof.


G.  In the event either party to this Option Agreement claims a default and
wishes to pursue a claim against the other party, the parties' dispute shall be
submitted first to mediation before one or more persons selected by mutual
agreement of the parties.    This Agreement shall be deemed for all purposes to
have been made in the State of Nevada and shall be interpreted in accordance
with Nevada law.  As part of its award, any court hearing a dispute involving
this Option Agreement shall be required to award the prevailing party its
reasonable costs and expenses, including reasonable attorney fees.


H.  Nothing contained in this Option Agreement shall create, or be deemed to
create, any sort of  partnership, agency,  joint venture or other similar type
of legal relationship between the parties hereto.  Neither party hereto shall
have any power or authority to act for or on behalf of the other, or to
represent or purport to represent the other, except as expressly provided
herein.  All of the rights, duties, obligations and liabilities of each of the
parties hereto shall belong to it solely and exclusively, and shall not be, or
be deemed to be, joint or collective, it being the intention of the parties that
each of them will be liable only for those matters expressly delegated to it
hereunder and not for any obligation of the other party.  Seller and Buyer
hereby irrevocably indemnifies, and agrees to hold harmless, the other party
hereto, its owners, officers, directors, agents, attorneys, and employees, from
and against any and all losses, claims, damages and liabilities arising out of
any act, obligation or assumption of liability by or on behalf of the
indemnifying party, its owners, officers, directors, agents, attorneys or
employees.


I.   Each party hereto acknowledges that it has been represented by independent
legal counsel in the preparation of this Option Agreement.  Each party
recognizes and acknowledges that counsel to Seller and Sagebrush has represented
other shareholders of the Buyer and may, in the future, represent others in
connection with various legal matters (including Buyer and such shareholders)
and each party waives any conflicts of interest and other allegations that it
has not been represented by its own counsel.


[REMAINDER OF PAGE INTENTIONALLY BLANK]
 
 
 

--------------------------------------------------------------------------------

 

 


IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the date set forth above.
 
Seller:
   
Buyer:
 
Sagebrush Gold, Ltd.
   
American Strategic Minerals Corporation (Nevada)
                     
 
   
 
 
By:  David Rector, President
   
By: George Glasier, President
 

 
 
Green Energy, Inc.




______________________________________
By: Joshua Bleak, President




ND Energy, Inc.




_______________________________________
By: Joshua Bleak, President


State of 
:

County of 
:



Be it remembered that on this _____ day of ____________, 2012, the foregoing
instrument was signed and acknowledged before me by ____________, President of
American Strategic Minerals Corporation, a Nevada corporation. In testimony
whereof, I have hereunto set my hand and affixed my notarial seal on the day and
year aforesaid.


________________________________________
Signature of Notary Public


My commission expires on _______________.
 


State of
:

County of
:



Be it remembered that on this _____ day of ____________, 2012, the foregoing
instrument was signed and acknowledged before me by ________________________,
President of Sagebrush Gold, Ltd.  In testimony whereof, I have hereunto set my
hand and affixed my notarial seal on the day and year aforesaid.


________________________________________
Signature of Notary Public


My commission expires on _______________.
 


State of
:

County of
:



Be it remembered that on this _____ day of ____________, 2012, the foregoing
instrument was signed and acknowledged before me by ____________, President of
ND Energy Inc., a Delaware corporation and Green Energy Fields, Inc., a Nevada
corporation. In testimony whereof, I have hereunto set my hand and affixed my
notarial seal on the day and year aforesaid.


________________________________________
Signature of Notary Public


My commission expires on _______________.
 
 